DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 was amended to remove the dependency on claim 4 or 5 and the claims were not replaced. Please amend claim to include dependency.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the at least one video clip" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “determining, for a video clip in the at least one video clip, a semantic similarity between two video clips adjacent to the video clip.” Is the “the video clip” in line 6 the same video clip as “a video clip in the at least one video clip” in line 5? Please clarify and/or amend claim 1, and similar claims 19 and 20, to particularly point out and distinctly claim the subject matter which is regarded as the invention.
Claim 1 further recites “combining two video clips corresponding to a semantic similarity greater than a preset first similarity threshold value in the determined semantic similarity and a video clip between the two video clips to obtain a final video clip set.” Are the “two clips” the same as the aforementioned “two video clips adjacent to the video clip?” Also are the two video clips combined with a separate video clip that is between the two video clips? Is the video clip between the two video clips different than the “video clip in the at least one video clip?” Please clarify and/or amend claim 1, and similar claims 19 and 20, to particularly point out and distinctly claim the subject matter which is regarded as the invention.
Claim 2 recites the limitation "the initial video clip set" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “selecting respectively a predetermined number of video frames from the two video clips adjacent to a target video clip.” It is unclear what “respectively” refers to. Please clarify and/or amend claim 7 to particularly point out and distinctly claim the subject matter which is regarded as the invention.
Claim 8 recites “determining a semantic similarity having a maximum numerical value in the determined semantic similarities as the semantic similarity between the two video clips adjacent to the video clip.” There appears to be missing elements or grammatical errors in this recitation. Please clarify and/or amend claim 8 to particularly point out and distinctly claim the subject matter which is regarded as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US Pat. No. 6,724,933).
Consider claim 1. Lin et al. teaches a method for segmenting a video, comprising: performing video shot segmentation on a to-be-segmented video to obtain an initial video clip set (col. 5, lines 55-59 describe receiving media frames to segment the media into disparate scenes); selecting at least one video clip from the video clip set; determining, for a video clip in the at least one video clip, a semantic similarity between two video clips adjacent to the video clip (col. 5, line 60 – col. 6, line 16 describe determining a semantic similarity between two video clips adjacent to the video clip); and combining two video clips corresponding to a semantic similarity greater than a preset first similarity threshold value in the determined semantic similarity and a video clip between the two video clips to obtain a final video clip set (col. 10, lines 52-67 describe combining video clips corresponding to a semantic similarity greater than a preset first similarity threshold value in the determined semantic similarity and a video clip between the two video clips to obtain a final video clip set).
Claims 19 and 20 are rejected using similar reasoning as corresponding claim 1 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635.  The examiner can normally be reached on Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484